         Case 1:17-cv-01789-DLC Document 427 Filed 09/13/19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT
                        COURT FOR THE SOUTHERN DISTRICT OF
                                     NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,
                                                        Civil Action No. 17-CV-1789 (DLC)
                             Plaintiff,
                      v.

LEK SECURITIES CORPORATION, et al.,

                            Defendants.


        DEFENDANTS AVALON FA LTD’S, NATHAN FAYYER’S, AND SERGEY
        PUSTELNIK’S MEMORANDUM OF LAW IN SUPPORT OF MOTION IN
       LIMINE TO PROHIBIT TESTIMONY FROM GENE DEMAIO AND USE OF
                THE PHRASE “CROSS MARKET MANIPULATION”

       According to the Joint Pre-Trial Statement, the SEC intends to present the testimony of

Gene De Maio, a FINRA official. One of the things that Mr. De Maio will purportedly testify

concerning is “cross-market manipulation” which the SEC claims is also called “mini-

manipulation” or “cross-market cross-product manipulation.” The SEC also claims that Mr. De

Maio will testify “why it is manipulative and harmful to the markets.” Mr. De Maio should not

be permitted to testify about either of these things.

       First, Defendants do not object to the term “cross market strategy.” However, they do

object to the use of terms “cross-market manipulation,” “mini-manipulation” or “cross-market

cross-product manipulation.” These terms are legal conclusions. They are also confusing and

misleading. The use of these terms is intended to have the jury conclude that the alleged cross-

market trading strategy is manipulation without going through the work of actually proving it is

manipulative. Moreover, the use of these terms is completely unnecessary because there is no

reason why the SEC and its witnesses can’t use the term “cross market strategy.” Neither Mr.



                                                  1
         Case 1:17-cv-01789-DLC Document 427 Filed 09/13/19 Page 2 of 3



De Maio, nor any other witness, nor counsel for the SEC should be permitted to use the terms

“cross-market manipulation,” “mini-manipulation” or “cross-market cross-product

manipulation.”

        Moreover, Mr. De Maio should be precluded from testifying about why the alleged cross-

market strategy is manipulative. Unlike Professor Pearson, he is not an expert in market micro-

structure, has not performed an analysis of Avalon’s trading, and is not qualified to render such

an expert opinion. Second, this testimony a legal conclusion and like Professor Filler and the

other defense experts that the Court previously struck, he may not testify as to a legal conclusion.

What’s good for the goose is good for the gander.

        Moreover, for the reasons stated above, the SEC should not be permitted to take this

evidentiary short-cut: (1) that the alleged cross-market strategy is manipulative; (2) that Avalon’s

traders engaged in the cross-market strategy; and (3) thus Avalon’s traders engaged in

manipulation. Rather, the SEC must prove that Avalon trader’s trading was manipulative. The

SEC should not be permitted to conflate the alleged cross market strategy with manipulation

without first proving it.

                                         CONCLUSION

        For these reasons, the Court should enter an Order (1) precluding the SEC or its witnesses

from using the terms “cross-market manipulation,” “mini-manipulation” or “cross-market cross-

product manipulation”; (2) prohibiting Mr. De Maio from testifying about why the cross-market

strategy is manipulative; and (3) granting such further relief as the Court deems just and proper.




Dated: September 13, 2019                            _____________________________
                                                     James M Wines
                                                     SDNY Bar. No. JW5859


                                                 2
Case 1:17-cv-01789-DLC Document 427 Filed 09/13/19 Page 3 of 3



                                  Law Office of James M Wines
                                  1802 Stirrup Lane
                                  Alexandria, VA 22308
                                  202.297.6768
                                  winesj@wineslegal.com

                                  Steven Barentzen
                                  Law Office of Steven Barentzen
                                  17 State Street, Suite 400
                                  New York, NY 10004
                                  Phone: (917) 476-0953
                                  Fax: (202) 888-6268
                                  Steven@barentzenlaw.com

                                  Attorneys for Defendants Avalon FA LTD,
                                  Nathan Fayyer, and Sergey Pustelnik




                              3
